   Case 3:21-cv-01614-B Document 49 Filed 08/25/21                 Page 1 of 4 PageID 883



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

BISOUS BISOUS LLC,

                      Plaintiff,

              v.                                  Case No. 3:21 CV01614-B

THE CLE GROUP, LLC,
BISOU UPTOWN MANAGER, LLC, and
JOHN DOES 1–10,

                      Defendants.



                      JOINT MOTION FOR EXTENSION OF TIME

       Plaintiff Bisous Bisous LLC (“Plaintiff”) and Defendants The Cle Group, LLC and Bisou

Uptown Manager, LLC (“Defendants”) (collectively, the “Parties”) jointly move for an extension

of time to meet and confer pursuant to Rule 26(f) and to submit a joint status report and

respectfully show the Court as follows:

       1. On July 29, 2021, Plaintiff filed its First Amended Complaint for Willful Trademark

           Infringement and Unfair Competition (Dkt. 26) against Defendants.

       2. On August 20, 2021, the Court issued a Status Report Order (Dkt. 48) (the “Order”)

           in this case. Pursuant to the Status Report Order, the Parties are directed to submit a

           Joint Status Report no later than September 10, 2021. The Status Report Order also

           requires that the Parties meet and confer in person regarding the matters specified in

           Fed. Rule Civ. P. 26(f) and in the Order (the “Rule 26(f) conference”) no later than

           seven (7) calendar days before the Joint Status Report due date, on September 3, 2021.
   Case 3:21-cv-01614-B Document 49 Filed 08/25/21               Page 2 of 4 PageID 884



       3. Due to immovable scheduling and travel conflicts for counsel for both Plaintiff and

           Defendants, the Parties seek an extension on their deadline to submit a Joint Status

           Report by four (4) calendar days, up to and including September 14, 2021. The Parties

           additionally seek an extension on their deadline to conduct the Rule 26(f) Conference

           by four (4) calendar days, up to and including September 7, 2021.

       4. The requested extensions will not affect any other deadlines set in the Status Report

           Order.

                                      Relief Requested

       The Parties respectfully seek an extension of time for the deadlines set forth above. The

requested extensions are agreed upon by Plaintiff and Defendants.



                                                Respectfully submitted,

                                                FISH & RICHARDSON P.C.

 Dated: August 25, 2021                         By: /s/ David B. Conrad
                                                    David B. Conrad
                                                    Texas Bar No. 24049042
                                                    conrad@fr.com
                                                    1717 Main Street, Suite 5000
                                                    Dallas, TX 75201
                                                    Telephone: (214) 747-5070
                                                    Facsimile: (214) 747-2091

                                                    Kristen McCallion (pro hac vice)
                                                    mccallion@fr.com
                                                    Vivian Cheng (pro hac vice)
                                                    cheng@fr.com
                                                    7 Times Square, 20th Floor
                                                    New York, NY 10036
                                                    Telephone: (212) 765-5070
                                                    Facsimile: (212) 258-2291

                                                    Attorneys for Plaintiff



                                               2
Case 3:21-cv-01614-B Document 49 Filed 08/25/21    Page 3 of 4 PageID 885



                                   AGREED:

                                   BUETHER JOE & COUNSELORS, LLC

                                   By: /s/ Kenneth P. Kula
                                      Kenneth P. Kula
                                      Texas Bar No. 24004749
                                      Ken.Kula@BJCIPLaw.com
                                      Eric W. Buether
                                      Texas Bar No. 03316880
                                      Eric.Buether@BJCIPLaw.com
                                      Christopher M. Joe
                                      Texas Bar No.: 00787770
                                      Chris.Joe@BJCIPLaw.com
                                      1700 Pacific Avenue
                                      Suite 4750
                                      Dallas, Texas 75201
                                      Telephone: (214) 730-5660
                                      Facsimile: (972) 707-1248

                                       Attorneys for Defendants




                                   3
   Case 3:21-cv-01614-B Document 49 Filed 08/25/21                Page 4 of 4 PageID 886



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5.1(d) on August 25, 2021, and it was served via CM/ECF on all

counsel who are deemed to have consented to electronic service.


                                                    /s/ David B. Conrad
                                                    David B. Conrad
